DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. (US 6,226,925) in view of Lee et al. (US 6,446,745).

Regarding claim 1,
Shimura discloses (Fig. 7):
A vehicle opening and closing apparatus (Fig. 7, all elements) that opens and closes an opening and closing body (Fig. 1, 2) provided on a vehicle (1,Col. 5:6-23), the apparatus comprising:
an electric motor (Fig. 7, 14) that drives the opening and closing body (2, Col. 6:53-Col. 7:18); 
a drive part (1) that is connected to the electric motor (14) and that includes a plurality of switching elements (Fig. 8, 46, 45, 44, Col. 8:15-47);

 a position detection part (18) that detects a position of the opening and closing body (2, Col. 6:53-Col. 7:18);and  a measurement part (Fig. 8, 50) that measures a current value (I) which flows in the electric motor (14) when the position detection part (18) detects that the opening and closing body (2) arrives at a predetermined position (Fig. 13, full open position, for example, continuously measures current, Col. 8:9-14, Col. 8:45-Col. 9:31), wherein
and 
the control part (85) part prohibits the next and subsequent opening and closing operation of the opening and closing body when the determination part determines that the count value exceeds the first threshold value (threshold based on current value, Col. 29:41-Col:30:10, and when a pinch is detected by the current sensor, the door is reversed and the operation is halted, Fig. 23, all steps, Col. 19:39-63)

Shimura does not disclose:
a counter that increments or decrements a count value based on the current value, the count value being updated such that it corresponds to a temperature of the electric motor; and
to thereby prevent motor burnout due to overheating.

However, Lee teaches (Fig. 3):
a counter (Fig. 3, 214) that increments or decrements a count value (heat credit) based on the current value (motor current from 212, Col. 7:55-Col. 8:22), the count value being updated such that it corresponds to a temperature of the electric motor (EQN on Col. 7:65); and 

to thereby prevent motor burnout due to overheating (Col. 7:55-Col. 8:22).

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the electric door opening system from Shimura that contains a counter and measures current based on a current sensor and door position (Col. 29:41-Col. 30:10) and utilize the heat credit system from Lee that uses a current sensor and a counter to estimate a motor heat amount based on the current entering into the motor as taught by Lee in order to prevent heat from damaging the motor by excess current (Col. 7:55-Col. 8:22).  This would enable the system to detect the value of the current to prevent overcurrent but also explicitly to prevent overheating of the motor as well.

Regarding claim 2,
Shimura discloses (Fig. 1):
wherein the opening and closing body (Fig. 1, 2) is operated to be opened and closed along a guide rail (5) that is fixed to the vehicle (1, Col. 5:15-22),
the guide rail (5) comprises a straight part (Fig. 13, 7, straight part) and a curved part (near full close position), and the predetermined position is provided on the straight part (Full open position, Col. 11:8-33).

Regarding claim 3,
Shimura discloses (Fig. 36):


Regarding claim 4,
Shimura discloses (Fig. 43):
wherein
when the opening and closing body is in a halfway stop state, the counter counts up the count value at a constant interval of time when the count value is less than a second threshold value that is smaller than the first threshold value and counts down the count value when the count value is equal to or more than the second threshold value (Fig. 43, Col. 35:32-57, the counter is based on which area the door is in and resets from area to area, as shown in Fig. 13, Areas 1-7 at the bottom).

Regarding claim 5,
Shimura discloses (Fig. 43):
wherein:
the counter counts down the count value at a predetermined interval of time when electric power distribution of the electric motor is stopped (counter is cleared when the current value of the current is not greater than a previous value, meaning that the motor is slowing down or off and the counter resets as shown in Fig. 43, Col. 35:60-Col. 36:10).

Allowable Subject Matter
s 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. Regarding applicant’s arguments pertaining to the 102 rejection of claims 1-5, although examiner does agree that Shimura does not disclose the newly amended claim material, a 103 rejection with a secondary reference, Lee, from above, is shown to disclose these claimed elements.
Applicant argues that Shimura does not disclose a “predetermined position” however, examiner disagrees with this assessment because Fig. 11, and Col. 10:33-61 explicitly discloses how the position is detected based on a cycle count and how the door is driven to a predetermined position.
Although examiner agrees that Shimura does not disclose “the count value being updated such that it corresponds to a temperature of the electric motor”, Lee discloses this limitation in Col. 755-Col. 8:22.
In the next part of the claim, although Examiner agrees that Shimura does not “to thereby prevent motor burnout due to overheating.”, Shimura does disclose the first part about how the count value is used to prevent motor damage if it exceeds a threshold in Col. 29:41-Col:30:10, However, Lee discloses explicitly how this is tied to the heat credits and motor overheating in the 103 rejection above.
As such, examiner is maintaining the rejection over claims 1-5.
Examiner has objected to claims 6 and 7 as indicated above.

Conclusion

Imai et al. (US 2008/0178422) – door opening/closing device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KAWING CHAN/               Primary Examiner, Art Unit 2846